Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed. The art of record does not teach or render obvious a method of producing a customized orthodontic appliance including constructing, by a processing device, a representation of a tooth alignment device for said dental arch, the operation of constructing including positioning a representation of an orthodontic dental arch final representation, then for each relevant tooth of the dental arch final representation, positioning a second volume of a tooth alignment device blank, comprising a representation of a volume representative of an envelope volume of a tooth alignment device body, and for each relevant tooth of the dental arch final representation, positioning a first volume of the tooth alignment device blank such that the first volume interferes with the second volume and with the volume of the relevant tooth, then determining, for each relevant tooth in the first volume and in the second volume, volumetric exclusion zones, the volumetric exclusion zones containing all of the volumes that interfere with the relevant tooth, wherein the representation of the tooth alignment device of one relevant tooth is determined by the volume of the tooth alignment device blank minus said volumetric exclusion zones, and the blank is chosen from a database comprising at least two models of a representation blank and in combination with limitations set forth in the claim(s). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571)270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/Primary Examiner, Art Unit 3772